     Case: 1:19-cv-02952 Document #: 2 Filed: 05/01/19 Page 1 of 2 PageID #:343



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ART AKIANE LLC,
          Plaintiff,

v.                                                          Civil Action No.:

ART & SOULWORKS LLC, and
CAROL CORNELIUSON,                                          JURY TRIAL DEMANDED
          Defendants.




                   ART AKIANE LLC’S RULE 7.2 NOTICE OF AFFILIATES

           The undersigned counsel of record for Plaintiff Art Akiane LLC (“Art Akiane”) submit

the following Notice of Affiliates in compliance with Federal Rule Civil Procedure 7.1 and Local

Rule 3.2:

           1.      The full name of every party or amicus the undersigned attorney represents in this

case is:

           Art Akiane LLC, a limited liability company organized under the laws of the State of

           Illinois.

           2.      Such party is a legal entity, and its owner that are publicly held companies owning

5 percent or more of the stock of the party or stock if it is a publicly held company is as follows:


                                              Parent Corporation or any publicly held
           Plaintiff                          corporation owning 5% or more of its stock

           Art Akiane LLC                      None



                                                   1
    Case: 1:19-cv-02952 Document #: 2 Filed: 05/01/19 Page 2 of 2 PageID #:344



     3.     The law firm appearing for Plaintiff is as follows:

             Taft Stettinius & Hollister LLP
             111 E. Wacker Street, Suite 2800
             Chicago, Illinois 60601




Dated: May 1, 2019                                 Respectfully submitted,

                                                   ART AKIANE LLC,


                                                   By: s/ Adam Wolek
                                                   Adam Wolek
                                                   Marcus S. Harris
                                                   TAFT STETTINIUS & HOLLISTER LLP
                                                   111 E. Wacker Drive, 28th Floor
                                                   Chicago, Illinois 60601
                                                   Phone: (312) 836-4063
                                                   Fax: (312) 966-8598
                                                   awolek@taftlaw.com
                                                   mharris@taftlaw.com

                                                   Counsel for Plaintiff Art Akiane LLC




                                              2
